DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 14 December 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao (U.S. Pub. 2008/0128897) in view of Farnworth et al. (U.S. Patent 5,893,726) in view of Li et al. (U.S. Pub. 2015/0001701).
Claim 9:  Chao discloses an integrated circuit (IC) module comprising: 

a seal band (150; Fig. 1A, paragraph 16) directly upon the carrier (110) around the perimeter of both the first IC device (120) and the second IC device (130); 
a high modulus seal band (155; Fig. 1A, paragraph 17) directly upon the carrier (110) between the first IC device (120) and the second IC device (130); and
a lid (500; Fig. 1A, paragraphs 9 and 16) connected to the carrier (110), the lid (500) comprising a perimeter wall (550; Fig. 1A, paragraph 16) joined to the seal band (150) and inner wall (560; Fig. 1A, paragraph 17) joined to the high modulus seal band (155), a width (width of 155) between opposing side surfaces (left and right surfaces of 155) of the high modulus seal band (155) is less than a width (width of 150) between opposing side surfaces (left surface of 150 on the left and right surface of 150 on the right) of the seal band (150). 
Chao appears not to explicitly disclose the seal band is a low modulus seal band.
Farnworth et al., however, discloses the seal band (28; Fig. 2, column 4, lines 30-42) is a lower modulus seal band (silicone) in order to absorb thermal stress.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chao with the disclosure of Farnworth et al. to have made the seal band a low modulus seal band in order to absorb thermal stress.
Cho in view of Farnworth et al. appears not to explicitly disclose an upper surface of the high modulus seal band is lower than an upper surface of the low modulus seal band; and a front surface of the high modulus seal band is coplanar with a front surface 
Li et al., however, discloses an upper surface of the high modulus seal band (middle 202; Fig. 11, paragraphs 45) is lower than an upper surface of the low modulus seal band (outer 202; Fig. 11, paragraph 45); and a front surface (upper surface of middle 202) of the high modulus seal band (middle 202; Fig. 11, paragraphs 45) is coplanar with a front surface (upper surface of left 208) of the first IC device (left 208; Fig. 11, paragraph 20) and coplanar with a front surface (upper surface of right 208) of the second IC device (right 208; Fig. 11, paragraph 20) and wherein a rear surface (bottom surface of middle 202) of the high modulus seal band (middle 202) is coplanar with a rear surface (bottom surface of left 208) of the first IC device (left 208) and coplanar with a rear surface (bottom surface of right 208) of the second IC device (right 208) in order to retain the lid.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chao in view of Farnworth et al. with the disclosure of Li et al. to have made an upper surface of the high modulus seal band is lower than an upper surface of the low modulus seal band; and a front surface of the high modulus seal band is coplanar with a front surface of the first IC device and coplanar with a front surface of the second IC device and wherein a rear surface of the high modulus seal band is coplanar with a rear surface of the first IC device and coplanar with a rear surface of the second IC device in order to retain the lid.
Claim 16:  Chao discloses an electronic system comprising: 

a seal band (150; Fig. 1A, paragraph 16) directly upon the top surface (top surface of 110) of the carrier (110) around the perimeter of both the first IC device (120) and the second IC device (130); 
a high modulus seal band (155; Fig. 1A, paragraph 17) directly upon the top surface (top surface of 110) of the carrier (110) between the first IC device (120) and the second IC device (130); andDocket No.: P201805642US014 Serial No.: 16/598,185PATENT
a lid (500; Fig. 1A, paragraphs 9 and 16) connected to the top surface (top surface of 110) of the carrier (110), the lid (500) comprising a perimeter wall (550; Fig. 1A, paragraph 16) joined to the low modulus seal band (150) and inner wall (560; Fig. 1A, paragraph 17) joined to the high modulus seal band (155);
wherein a width (width of 155) between opposing side surfaces (left and right surfaces of 155) of the high modulus seal band (155) is less than a width (width of 150) between opposing side surfaces (left surface of 150 on the left and right surface of 150 on the right) of the seal band (150).
Chao appears not to explicitly disclose the seal band is a low modulus seal band.
Farnworth et al., however, discloses the seal band (28; Fig. 2, column 4, lines 30-42) is a lower modulus seal band (silicone) in order to absorb thermal stress.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chao with the disclosure of Farnworth et al. to have made the seal band a low modulus seal band in order to absorb thermal stress.

Li et al, however, discoes a system board (302; Fig. 3, paragraph 32) electronically connected to a bottom surface (bottom surface of 210) of the carrier (210; Fig. 3, paragraph 32) in order to connect more components together; a heat sink (314; Fig. 3, paragraph 33) thermally connected to a top surface (top surface of 310) of the lid (310; Fig. 3, paragraph 33) in order to assist in heat removal; and an upper surface of the high modulus seal band (middle 202; Fig. 11, paragraphs 45) is lower than an upper surface of the low modulus seal band (outer 202; Fig. 11, paragraph 45); and a front surface (upper surface of middle 202) of the high modulus seal band (middle 202; Fig. 11, paragraphs 45) is coplanar with a front surface (upper surface of left 208) of the first IC device (left 208; Fig. 11, paragraph 20) and coplanar with a front surface (upper surface of right 208) of the second IC device (right 208; Fig. 11, paragraph 20) and wherein a rear surface (bottom surface of middle 202) of the high modulus seal band (middle 202) is coplanar with a rear surface (bottom surface of left 208) of the first IC device (left 208) and coplanar with a rear surface (bottom surface of right 208) of the second IC device (right 208) in order to retain the lid.
.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Farnworth et al. in view of Li et al. as applied to claim 9 above, and further in view of Narita et al. (U.S. Pub. 2006/0261250).
Claim 10:  Chao in view of Farnworth et al. in view of Li et al. discloses the IC module of claim 9.
Chao in view of Farnworth et al. in view of Li et al. appears not to explicitly disclose the high modulus seal band has an elastic modulus at least one order of magnitude higher than an elastic modulus of the low modulus seal band.
Narita et al., however, discloses the high modulus seal band (18b; paragraph 58) having an elastic modulus (9.7GPa; paragraph 58) at least one order of magnitude 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chao in view of Farnworth et al. in view of Li et al. with the disclosure of Narita et al. to have made the high modulus seal band has an elastic modulus at least one order of magnitude higher than an elastic modulus of the low modulus seal band because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Claim 17:  Chao in view of Farnworth et al. in view of Li et al. discloses the electronic system of claim 16. 
Chao in view of Farnworth et al. in view of Li et al. appears not to explicitly disclose the high modulus seal band has an elastic modulus at least one order of magnitude higher than an elastic modulus of the low modulus seal band.
Narita et al., however, discloses the high modulus seal band (18b; paragraph 58) having an elastic modulus (9.7GPa; paragraph 58) at least one order of magnitude higher than an elastic modulus (0.01 GPa; paragraph 57) of the low modulus seal band (18a; paragraph 57) is a suitable configuration for the electronic system.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chao in view of Farnworth et al. in view of Li et al. with the disclosure of Narita et al. to have made the high modulus seal band has an elastic modulus at least one order of magnitude higher than an elastic modulus of the low modulus seal band because the selection of a known configuration based on its .

Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive. 
Applicant contends Chao and Farnworth et al. do not teach or suggest a width between opposing side surfaces of the high modulus seal band is less than a width between opposite side surfaces of the low modulus seal band.
Examiner notes that Chao discloses a width (width of 155) between opposing side surfaces (left and right surfaces of 155) of the high modulus seal band (155) is less than a width (width of 150) between opposing side surfaces (left surface of 150 on the left and right surface of 150 on the right) of the seal band (150) (Fig. 1A).
Applicant contends Chao and Farnworth et al. and Li et al. do not teach or suggest an upper surface of the high modulus seal band is lower than an upper surface of the low modulus seal band because the previous office action highlights the height differentials of element 202, as opposed to the height difference of element 306. 
Examiner notes that elements 202 of Li et al. is interpreted as a seal band, therefore Li et al. would therefore disclose an upper surface of the high modulus seal band (middle 202; Fig. 11, paragraphs 45) is lower than an upper surface of the low modulus seal band (outer 202; Fig. 11, paragraph 45).
Applicant contends in Applicant’s specification at paragraph 45, the orientation (e.g. the front/rear surface of the IC device) are defined in the specification and should 
Examiner notes the claims do not specifically define nor require the orientation as mentioned in Applicant’s specification at paragraph 45.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.   Li would therefore disclose a front surface (upper surface of middle 202) of the high modulus seal band (middle 202; Fig. 11, paragraphs 45) is coplanar with a front surface (upper surface of left 208) of the first IC device (left 208; Fig. 11, paragraph 20) and coplanar with a front surface (upper surface of right 208) of the second IC device (right 208; Fig. 11, paragraph 20) and wherein a rear surface (bottom surface of middle 202) of the high modulus seal band (middle 202) is coplanar with a rear surface (bottom surface of left 208) of the first IC device (left 208) and coplanar with a rear surface (bottom surface of right 208) of the second IC device (right 208).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815